381 So.2d 307 (1980)
Teresita CANTENS, and Gaston Cantens, Her Husband, Appellants,
v.
JEFF-SON, INC., a Florida Corporation, Appellee.
No. 78-1806.
District Court of Appeal of Florida, Third District.
March 18, 1980.
*308 Burns & Arnovitz and Jeffrey W. Samek, Miami, for appellants.
Jeanne Heyward, Miami, for appellee.
Before HAVERFIELD, C.J., and HENDRY and NESBITT, JJ.
PER CURIAM.
Plaintiffs Teresita Cantens and her husband Gaston appeal a summary judgment in favor of the defendant, Jeff-Son, Inc., in this negligence action.
Teresita Cantens, plaintiff-appellant, was a registered guest at the Jefferson Hotel owned by the defendant Jeff-Son, Inc. and located on Miami Beach. She slipped on a broken area of the city's sidewalk located in the front of the hotel, fell and as a result sustained serious injuries. Mrs. Cantens and her husband filed the instant action against Jeff-Son, Inc., as owner of the Jefferson Hotel, its liability insurer, Consolidated Mutual Insurance Co., and the City of Miami Beach. She alleged that Jeff-Son, Inc. was negligent in maintaining the sidewalk area in front of the hotel where she slipped and in the alternative that the City of Miami Beach[1] was also negligent in maintaining the subject sidewalk. Pre-trial discovery ensued and Jeff-Son moved for summary judgment on the ground that the slip and fall occurred on the street and not on the hotel's property. Mrs. Cantens filed an affidavit in opposition to the motion for summary judgment along with three photographs of the scene of the accident. After hearing argument of counsel, the trial court entered final summary judgment for Jeff-Son. This appeal followed.
The record evidences that the accident occurred on the public sidewalk. Jeff-Son, as owner of the Jefferson Hotel, had no duty to maintain the public sidewalk where Mrs. Cantens fell. Beattie v. City of Coral Gables, 358 So.2d 1131 (Fla.3d DCA 1978). Accordingly, the summary judgment is affirmed.
Affirmed.
NOTES
[1]  The action against the City of Miami Beach was voluntarily dismissed.